Case 1:19-cv-00539-JAW Document 18 Filed 08/31/20 Page 1 of 11                         PageID #: 718



                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

AMANDA C.,                                              )
                                                        )
       Plaintiff                                        )
                                                        )
v.                                                      )       1:19-cv-00539-JAW
                                                        )
ANDREW M. SAUL, Commissioner of                         )
Social Security,                                        )
                                                        )
       Defendant                                        )

                      REPORT AND RECOMMENDED DECISION

       On Plaintiff’s application for supplemental security income benefits under Title

XVI of the Social Security Act, Defendant, the Social Security Administration

Commissioner, found that Plaintiff has severe impairments but retains the functional

capacity to perform substantial gainful activity. Defendant, therefore, denied Plaintiff’s

request for disability benefits. Plaintiff filed this action to obtain judicial review of

Defendant’s final administrative decision pursuant to 42 U.S.C. § 405(g).

       Following a review of the record, and after consideration of the parties’ arguments,

I recommend the Court affirm the administrative decision.

                                THE ADMINISTRATIVE FINDINGS

       The Commissioner’s final decision is the November 27, 2018 decision of the

Administrative Law Judge. (ALJ Decision, ECF No. 9-2).1 The ALJ’s decision tracks the

familiar five-step sequential evaluation process for analyzing social security disability


1
  Because the Appeals Council found no reason to review that decision (R. 1), Defendant’s final decision
is the ALJ’s decision.
Case 1:19-cv-00539-JAW Document 18 Filed 08/31/20 Page 2 of 11                 PageID #: 719



claims, 20 C.F.R. §§ 404.1520, 416.920.

       The ALJ found that Plaintiff has severe, but non-listing-level impairments

consisting of degenerative disc disease, obesity, depressive disorder, and anxiety disorder.

(R. 30.) The ALJ further found that as the result of the impairments, Plaintiff has a residual

functional capacity (RFC) to perform light work, limited to performing simple tasks, except

that Plaintiff must be permitted to use a cane to ambulate and to change position three to

five minutes hourly, and while Plaintiff can frequently climb ramps or stairs and

occasionally stoop, kneel and crouch, she can never crawl, or climb ladders, ropes or

scaffolds, nor can she tolerate exposure to unprotected heights. (R. 33.)

       Plaintiff has no past relevant work. Considering Plaintiff’s age, education, work

experience, and RFC, and relying in part on the testimony of a vocational expert, the ALJ

found that jobs exist in significant numbers in the national economy that Plaintiff can

perform, including the jobs of ticket seller, parking lot attendant and cashier. (R. 39-40.)

                                  STANDARD OF REVIEW

       A court must affirm the administrative decision provided the decision is based on

the correct legal standards and is supported by substantial evidence, even if the record

contains evidence capable of supporting an alternative outcome. Manso-Pizarro v. Sec’y

of HHS, 76 F.3d 15, 16 (1st Cir. 1996) (per curiam); Rodriguez Pagan v. Sec’y of HHS,

819 F.2d 1, 3 (1st Cir. 1987). Substantial evidence is evidence that a reasonable mind

might accept as adequate to support a finding. Richardson v. Perales, 402 U.S. 389, 401

(1971); Rodriguez v. Sec’y of HHS, 647 F.2d 218, 222 (1st Cir. 1981). “The ALJ’s findings

of fact are conclusive when supported by substantial evidence, but they are not conclusive

                                              2
Case 1:19-cv-00539-JAW Document 18 Filed 08/31/20 Page 3 of 11                   PageID #: 720



when derived by ignoring evidence, misapplying the law, or judging matters entrusted to

experts.” Nguyen v. Chater, 172 F.3d 31, 35 (1st Cir. 1999).

                                         DISCUSSION

       Plaintiff contends that the ALJ erred in his assessment of Plaintiff’s multilevel spine

impairments and obesity at Step 3 of his analysis and in his formulation of Plaintiff’s

physical and mental RFC. Plaintiff also argues that the vocational expert’s testimony does

not support the ALJ’s Step 5 conclusions.

A. Step 3

       At Step 3 of the sequential evaluation process, the Commissioner considers whether

a claimant’s impairments meet or equal the criteria set forth in the “listings” found in

appendix 1 of the disability regulations. 20 C.F.R. § 416.920(a)(iii). If so, the claimant is

deemed disabled without any further analysis of the claimant’s residual functional capacity

to perform past relevant work or other work in the national economy. Id., § 416.920(d);

see also 20 C.F.R. Pt. 404, Subpt. P, App. 1, § 12.00(A) (“The listings are so constructed

that an individual with an impairment(s) that meets or is equivalent in severity to the criteria

of a listing could not reasonably be expected to do any gainful activity.”); 20 C.F.R. §

416.925(a) (same). At Step 3, the claimant bears the burden of proving that her impairment

or combination of impairments meets or equals a listing. 20 C.F.R. § 416.920(d); Dudley

v. Sec’y of Health & Human Servs., 816 F.2d 792, 793 (1st Cir. 1987). “For a claimant to

show that his impairment matches a listing, it must meet all of the specified medical

criteria.” Sullivan v. Zebley, 493 U.S. 521, 530 (1990). However, if a claimant has an

impairment identified in a listing, but does not meet one or more of the criteria of the listing,

                                               3
Case 1:19-cv-00539-JAW Document 18 Filed 08/31/20 Page 4 of 11                 PageID #: 721



the claimant may still be found disabled at Step 3 if the claimant has “other findings related

to [her] impairment that are at least of equal medical significance to the required criteria.”

20 C.F.R. § 416.926(b)(1)(ii) (defining “medical equivalence”).

       The ALJ found that Plaintiff does not have an impairment or combination of

impairments that meets or medically equals the severity of one of the listed impairments,

specifically Listing 1.04 disorders of the spine. To meet Listing 1.04, a claimant must

show that he or she has a disorder of the spine with:

       A. Evidence of nerve root compression characterized by neuro-anatomic
       distribution of pain, limitation of motion of the spine, motor loss (atrophy
       with associated muscle weakness or muscle weakness) accompanied by
       sensory or reflex loss and, if there is involvement of the lower back, positive
       straight-leg raising test (sitting and supine);

       or

       B. Spinal arachnoiditis, confirmed by an operative note or pathology report
       of tissue biopsy, or by appropriate medically acceptable imaging, manifested
       by severe burning or painful dysesthesia, resulting in the need for changes in
       position or posture more than once every 2 hours;

       or

       C. Lumbar spinal stenosis resulting in pseudoclaudication, established by
       findings on appropriate medically acceptable imaging, manifested by chronic
       nonradicular pain and weakness, and resulting in inability to ambulate
       effectively[.]

       In making his determination, the ALJ noted that Plaintiff’s MRI showed no

appreciable stenosis of her lumbar spine and essentially normal L1-2 and L2-3 disc spaces,

that Plaintiff’s gait is within normal limits, that she ambulates effectively, and that her

extremities show full strength and range of motion. (R. 31-32.) In further support of his

determination, the ALJ cited Plaintiff’s bilaterally negative straight leg tests, self-reports

                                              4
Case 1:19-cv-00539-JAW Document 18 Filed 08/31/20 Page 5 of 11                            PageID #: 722



of being able to bathe, dress, cook, clean, shop, go for walks, and do yoga, and the lack of

any evidence of spinal arachnoiditis. (R. 32.) Two state agency medical consultants,

Archibald Green, D.O., and J. H. Hall, M.D., whose assessments the ALJ found persuasive

(R. 37), opined that Plaintiff’s impairments did not meet or medically equal the listing of

impairments. (R. 116, 129.)

         The ALJ’s discussion of Listing 1.04 was adequate to support his finding. Plaintiff

cannot establish on this record that she meets all the requirements of a listing. The ALJ

was entitled to rely upon the opinions of the state agency medical consultants in reaching

this conclusion where, as here, substantial evidence supports the experts’ assessments.

Carlin v. Berryhill, 2:17-cv-00175-DBH, 2018 WL 2079504, at *3-4 (D. Me. May 4,

2018).2 Plaintiff argues, however, that she could potentially equal a listing when her

extreme obesity is considered, which Plaintiff argues the ALJ failed to properly assess.

        The ALJ found that Plaintiff’s obesity does not equal a listing on its own or in

combination with at least one of Plaintiff’s medically determinable impairments. (R. 32.)

The Social Security rulings require an evaluation of the limiting impact that obesity has on

a claimant. See SSR 02–1p, Titles II and XVI: Evaluation of Obesity, 2000 WL 628049

(Sept. 12, 2002). Ruling SSR 02–1p recognizes that obesity is “a risk factor that increases

an individual’s chances of developing impairments in most body systems” and “commonly

leads to, and often complicates, chronic diseases of the cardiovascular, respiratory, and



2
 The ALJ would be entitled to rely on the consultants’ opinions even if they had not specifically discussed
a listing, because their evaluation of the RFC reflects that an expert determined that the evidence does not
meet or medically equal a listing. Id.; Burnham v. Soc. Sec. Admin. Comm’r, No. 1:11-cv-00246-GZS,
2012 WL 899544, at *3 (D. Me. Mar. 2012) (rec. dec., aff’d Apr. 3, 2012).
                                                     5
Case 1:19-cv-00539-JAW Document 18 Filed 08/31/20 Page 6 of 11                            PageID #: 723



musculoskeletal body systems.” 2000 WL 628049, at *3. The Ruling provides that obesity

will be considered at Step 2, at Step 3, as part of the RFC evaluation, and in connection

with the assessment of the ability to work at Step 4 and Step 5. Id. An adjudicator must

assess “the effect obesity has upon the individual’s ability to perform routine movement

and necessary physical activity within the work environment.” SSR 02–1p, 2000 WL

628049, at *6. Consideration of obesity is not subject to heightened demands that require

protracted discussion. “As with any other impairment,” the Commissioner promises that

adjudicators “will explain how we reached our conclusions on whether obesity caused any

physical or mental limitations.” Id. at *7.

        The ALJ identified obesity as a factor in Plaintiff’s limitations and determined, with

an adequate discussion, that she can engage in her daily activities “without much

difficulty,” that her physical examinations “show generally mild findings,” and that the

evidence does not demonstrate that Plaintiff’s obesity is of listing-level severity (R. 32.)

The ALJ’s assessment was consistent with and supported by the experts whom the ALJ

found were persuasive. Both Drs. Green and Hall acknowledged Plaintiff’s morbid obesity

in their opinions and considered it as part of their RFC assessments. (R. 118, 131.) The

ALJ permissibly relied on the consultants’ medical findings in assessing obesity’s impact

on Plaintiff’s degenerative disc disorder in making the determination that it did not equal

a listing. Carlin, 2018 WL 2079504, at *3-4; Burnham, 2012 WL 899544, at *3. Neither

the record nor the law requires more from the ALJ.3


3
 Plaintiff appears to suggest that she effectively was denied the ability to prove a listing was because the
ALJ did not arrange for a medical expert to participate in the hearing. (SOE at 8 n.7.) An ALJ is not
                                                     6
Case 1:19-cv-00539-JAW Document 18 Filed 08/31/20 Page 7 of 11                           PageID #: 724



B. The ALJ’s RFC Finding

        Plaintiff argues that the ALJ erred when he failed to assess properly the medical

evidence of her severe back impairments, new evidence, the impact of her obesity, and

Plaintiff’s mental RFC.

        In his assessment of the extent of Plaintiff’s back impairment, the ALJ found

persuasive and relied upon the opinions of Dr. Hall and Dr. Green and largely adopted their

physical RFC findings. (R. 37.) “[T]his court has frequently held that state-agency

reviewers’ opinions may be sufficient to support an assigned RFC.” Gagnon v. Colvin,

No. 2:13-cv-00213-NT, 2014 WL 3530629, at *3 (D. Me. July 15, 2014); see also Powers

v. Barnhart, Civil No. 04-86-P-C, 2004 WL 2862170-, at *2 (D. Me. Dec. 13, 2004); Larck

v. Barnhart, Civil No. 02-112-BWm 2003 WL 22466173, at *2 (D. Me. Oct. 31, 2003).

Plaintiff contends, however, that the ALJ could not reasonably rely on their medical

findings because they did not have the most probative evidence when they reviewed the

record. (SOE at 11.)

        In support of her argument, Plaintiff cites to the examinations performed by Nancy

Ball, M.D., in 2012 (R. 500-506) and by David Urquia, M.D., in 2017 (R. 496-99).

Significantly, Dr. Ball performed her examination of Plaintiff more than four years prior

to the start of the time period adjudicated by the ALJ. (R. 500-506; 644-46.) Moreover,

both Dr. Hall and Dr. Green reviewed the same MRI findings, dated October 18, 2012, that



required to call a medical expert to assess whether a listing is equaled. DuBois v. Berryhill, No. 1:17-cv-
00076-JDL, 2017 WL 6000340, at *2 (D. Me. Dec. 3, 2017) (rec. dec., aff’d Feb. 28, 2018); see also Carlin,
2018 WL 2079504, at *4.


                                                    7
Case 1:19-cv-00539-JAW Document 18 Filed 08/31/20 Page 8 of 11                           PageID #: 725



were reviewed by Dr. Ball and Dr. Urquia. (R. 114, 496-97, 644-46.) Plaintiff further fails

to identify anything of consequence in the findings of either Dr. Ball or Dr. Urquia that

contradicts or undermines the state agency experts’ assessments. In short, the ALJ’s

reliance on the assessments of the state agency experts in formulating Plaintiff’s RFC is

supportable.4

        As to Plaintiff’s claim that the ALJ did not properly assess Plaintiff’s obesity in

formulating the RFC, as noted above, the state agency consultants included it as a factor

when formulating Plaintiff’s RFC findings. (R. 118, 131.) An ALJ may rely on such

experts’ medical findings in accounting for obesity’s impact on Plaintiff’s functional

abilities. Rucker v. Colvin, No. 2:13-cv-00218, 2014 WL 1870731, at *3 (D. Me. May 8,

2014). Furthermore, the ALJ noted that, despite her obesity, Plaintiff can get dressed, cook

meals, and complete household chores, as well as shop, attend medical appointments, and

go on walks and to the beach. (R. 35.) In addition, the ALJ observed that physical

examinations revealed that Plaintiff had full strength and range of motion, a normal gait



4
  Plaintiff also points to additional evidence submitted after the ALJ’s decision. (SOE at 13-14.) To the
extent Plaintiff argues that the Appeals Council erred in denying review based on this new evidence (see
R. 2), the argument is unavailing. “The First Circuit has emphasized that the Appeals Council’s reasons
for denying review are owed ‘great deference[,]’ although ‘they are ordinarily not beyond review in extreme
cases.’” Alley v. Astrue, Civil No. 09-636-B-W, WL 4386516, at*3 (D. Me. Oct. 28, 2010) (quoting Mills
v. Apfel, 244 F.3d 1, 6 (1st Cir. 2001). The standard for examining an Appeals Council denial of review is
whether the Appeals Council’s denial “rests on an explicit mistake of law or other egregious error.” Alley,
WL 4386516, at*3. The issue here, then, “is whether the Appeals Council was egregiously mistaken in its
threshold determination that the new evidence did not present a reasonable probability of changing the
ALJ’s decision.” Wilson v. Colvin, No. 2:13–cv–197–JDL, 2014 WL 4715406, at *1 (D. Me. Sept. 22,
2014). Plaintiff makes no argument that the Appeals Council was egregiously mistaken in finding that the
newly submitted evidence did not show a reasonable probability that it would change the outcome of the
ALJ’s decision, and “must accordingly be deemed to have waived any argument based on … the appropriate
standard.” Oakes v. Colvin, No. 1:15–cv–189–NT, 2015 WL 10436147, at *3 (D. Me. Dec. 28, 2015).


                                                    8
Case 1:19-cv-00539-JAW Document 18 Filed 08/31/20 Page 9 of 11                            PageID #: 726



and effective ambulation. (Id.) The ALJ’s discussion of the impact of obesity was

adequate and was consistent with the conclusions of the agency experts. The ALJ was not

required to provide any additional explanation or assessment.

        Plaintiff argues that the ALJ’s mental RCF finding is not based on expert opinion

and is thus not supported by substantial evidence. (SOE at 14.) First, to the extent Plaintiff

contends that the ALJ erred in rejecting the opinion of Sarah Briscoe, M.D., Plaintiff’s

argument is unconvincing. As the ALJ supportably noted, “many of the questions [on the

treating source RFC statement] are unanswered or the responses are vague.” (R. 38, citing

Exhibit 15F.)

        In addition, while the ALJ did not give controlling weight to or any “specific

evidentiary weight” to a medical opinion (R. 37), the ALJ’s conclusion is consistent with

and supported by an expert opinion the ALJ found to be persuasive. Specifically, the ALJ

found a psychological evaluation performed by Susanne Stiefel, Ph.D., to be persuasive. 5

In her report, Dr. Stiefel wrote, “[o]verall [Plaintiff’s] symptoms are having a moderate

impact on her social and occupational functioning.” (R. 391.) The ALJ’s determination

that Plaintiff was limited to “simple tasks” (R. 33, 37) and has “moderate limitation in

concentration, persistent, or maintaining pace” (R. 37) is more restrictive than the findings




5
  The ALJ found that the opinions of state agency psychological consultants, Susan Lichtman, Ph.D. and
David Houston, Ph.D., that Plaintiff was no more than mildly limited in the “B criteria” of section 12.02 of
the Social Security Bluebook to be unpersuasive. (R.37.)


                                                     9
Case 1:19-cv-00539-JAW Document 18 Filed 08/31/20 Page 10 of 11                                PageID #: 727



of the agency consultants6 and consistent with and supported by the findings of Dr. Stiefel.7

        Finally, the ALJ’s observations about and reliance on other portions of the record

to support his RFC finding were supportable and within the ALJ’s authority and ability to

assess. The ALJ noted that Plaintiff’s mental status examinations showed that her memory

was intact; her concentration was within normal limits; and her insight and judgment were

good. (R. 36.) She was also described as alert, cooperative and calm. (Id.) “While they

are not opinions, reports of normal mental status upon examination … are not the type of

raw medical data that a layperson is prohibited to evaluate.” Priest v. Colvin, No. 15-cv-

00379, 2016 WL 7335583, at *2 (D. Me. Dec. 16, 2016). The ALJ also cited Plaintiff’s

self-reports of engaging in a variety of activities, including reading, watching television,

managing her finances, and maintaining a relationship with her boyfriend, as well as

writing on the computer and playing Dungeons & Dragons with her friends to support his

finding. (R. 37.)

        In sum, contrary to Plaintiff’s argument, the ALJ’s mental RFC is supported by

substantial evidence on the record.



6
  To the extent the ALJ’s RFC gave Plaintiff the benefit of the doubt as to her report regarding her
limitations and included restrictions more favorable to Plaintiff than some or all the experts based in part
on Plaintiff’s testimony, the ALJ’s RFC finding was not error. Kristina D.B. v. Berryhill, No. 18-cv-00088-
JHR, 2019 WL 1407407, at *4 (D. Me. Mar. 28, 2019).
7
  Plaintiff contends the ALJ failed to address adequately Dr. Stiefel’s note that Plaintiff “would have more
severe difficulty dealing with work stresses and maintaining attention and concentration on the job because
of problems related to anxiety, depression, and coping with chronic pain. This could affect her ability to
function independently.” (SOE at 15.) In the sentence immediately preceding the quoted portion, Dr. Stiefel
wrote, “[Plaintiff] could use adequate judgment on a job with which she is familiar.” (R. 390.) A reasonable
interpretation of Dr. Stiefel’s statements in context is that Plaintiff would have more difficulty with attention
and concentration than with judgment – such an observation is not inconsistent with her conclusion that
Plaintiff’s symptoms would have a moderate impact on her occupational functioning.
                                                      10
Case 1:19-cv-00539-JAW Document 18 Filed 08/31/20 Page 11 of 11                 PageID #: 728



C. Vocational Expert’s Testimony

       Plaintiff challenges the testimony of the vocational expert. Because the Plaintiff’s

challenge depends on the Court finding that the ALJ’s Step 3 and RFC findings are

erroneous, given the above analysis, Plaintiff’s argument must fail.

                                        CONCLUSION

       Based on the foregoing analysis, I recommend the Court affirm the administrative

decision.

                                          NOTICE

              A party may file objections to those specified portions of a magistrate
       judge’s report or proposed findings or recommended decisions entered
       pursuant to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district
       court is sought, together with a supporting memorandum, within fourteen
       (14) days of being served with a copy thereof. A responsive memorandum
       shall be filed within fourteen (14) days after the filing of the objection

              Failure to file a timely objection shall constitute a waiver of the right
       to de novo review by the district court and to appeal the district court's order.

                                           /s/ John C. Nivison
                                           U.S. Magistrate Judge

       Dated this 31st day of August, 2020.




                                              11
